Citation Nr: 1043095	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-20 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active service from May 1969 to May 1971.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2005 by the Department of 
Veterans Affairs (VA) Boston, Massachusetts, Regional Office 
(RO). 

In a September 2008 decision, the Board, in part, denied 
entitlement to service connection for tinnitus.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2010 memorandum 
decision, the Court vacated the Board's decision regarding 
service connection for tinnitus and remanded this matter to the 
Board for development and readjudication. 


FINDING OF FACT

The Veteran's current tinnitus disability is more likely than not 
related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  Given the favorable 
disposition of the claim for service connection for tinnitus, the 
Board finds that all notification and development actions needed 
to fairly adjudicate the claim have been accomplished.

Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2006).

Analysis

The Veteran's service treatment records are negative for 
complaints or treatments related to tinnitus.  

Following active service, he underwent a VA audiological 
examination in July 2005.  At that time, he reported ringing in 
his ears.  The Veteran reported a history of military noise 
exposure while serving in the Army Artillery during training 
exercises with 175 Howitzers and 8" guns.  He also reported 
suffering from acoustic trauma in 1970 when he suffered a 
concussion which resulted in ear pain.  He went to the sick bay 
and was told he had an ear perforation.  He also served in radio 
communication.  He had a post-service history of occupational 
noise exposure as an auto mechanic for approximately 15 years.  
He reported no recent noise exposure and no recreational noise 
exposure.  The examiner concluded that the most likely etiology 
of the Veteran's tinnitus was a combination of military noise 
exposure and occupational noise exposure.

The Veteran also underwent a VA examination for ear disease in 
July 2005.  The Veteran reported recurrent but intermittent 
tinnitus which fluctuated in severity and pitch.  The diagnosis 
was right ear tinnitus.  The examiner concluded that it was more 
likely than not that the Veteran's tinnitus was caused by or a 
result of noise exposure.

With regard to the three elements of service connection, the 
Veteran has a present diagnosis of right ear tinnitus.

Regarding in-service incurrence of tinnitus, the Board notes that 
the service treatment records do not show complaints, findings, 
or diagnoses regarding tinnitus in the right ear or any other 
impairment involving the right ear.  The Veteran also reported 
that he received treatment for the right ear after artillery 
training exercises but the service treatment records only show 
treatment for the left ear.  There was also no history of 
acoustic trauma.  

However, when considering the circumstances of the Veteran's 
service, including his service in the Army Artillery during 
training exercises, he was undoubtedly exposed to some, and 
likely significant, noise exposure in service.  Thus, his 
assertions of in-service noise exposure appear to be credible, 
and consistent with the circumstances of service.  The Veteran is 
also competent to report in-service exposure to noise.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet App 370 (2002).  Indeed he has reported noise 
exposure during his service.  For all of these reasons, such 
exposure is presumed.  38 U.S.C.A. § 1154(a),(b) (West 2002).

The Board also finds that the record presents an objective basis 
for attributing the Veteran's current tinnitus to service.

While the July 2005 VA examiner conclusion that the Veteran's 
right ear tinnitus was related to in-service and post service 
noise exposure was based on the Veteran's history, the Board 
finds that the opinion provided by the VA examiner does not 
preclude service connection for the disability.  The VA examiner 
indicated that the Veteran's current tinnitus was at least 
partially caused by or related to his military noise exposure 
which, as noted above, has been presumed.  Moreover, there is no 
medical opinion of record specifically attributing all of the 
Veteran's current tinnitus to his post-service noise exposure.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because an approximate balance of positive and 
negative evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence, to include the 
Veteran's credible assertions of in-service noise exposure and of 
a longstanding history of intermittent tinnitus, the record is 
found to be at least in equipoise as to its etiology.  Thus, 
affording him the benefit of the doubt on the question of in-
service injury and medical nexus, the Board concludes that the 
criteria for service connection for tinnitus have been met. 


ORDER

Service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


